Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 1 of 14   PageID #: 602



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )      CR. NO. 19-00056 HG-01
                                   )
            Plaintiff,             )
                                   )
                                   )
                                   )
     vs.                           )
                                   )
THELMA PASCUA-SUYAT,               )
                                   )
            Defendant.             )
                                   )
                                   )

           ORDER DENYING DEFENDANT THELMA PASCUA-SUYAT'S
            MOTION FOR COMPASSIONATE RELEASE (ECF No. 35)


     Pursuant to a plea agreement, Defendant Thelma Pascua-Suyat

entered a guilty plea to wire fraud in violation of 18 U.S.C.

§ 1343.    (ECF Nos. 8 and 9).     Defendant Pascua-Suyat agreed that

she defrauded Ki-Hana Nursery over more than one million dollars

when acting as its bookkeeper.         (ECF No. 8, PageID #s 19-22).      On

June 3, 2019, the Court accepted the guilty plea and adjudged her

guilty.    (ECF No. 13).

     On September 30, 2019, the Court sentenced her to 43 months

in prison, 3 years of supervised release, and restitution of

$1,167,895.47.    Defendant Pascua-Suyat was ordered to self-

surrender on November 12, 2019.         (ECF Nos. 23, 28).

     Defendant Pascua-Suyat is incarcerated at FCI Phoenix’s

satellite camp in Arizona.      She has a projected release date of

November 29, 2022.     (ECF No. 35-2, PageID # 296;
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 2 of 14   PageID #: 603



https://www.bop.gov/inmateloc/ (input Register Number 06314-0122)

(last visited January 13, 2021)).

     Defendant Pascua-Suyat’s filings state that she is 65 years

old, overweight (5 feet tall and 139.6 pounds, giving her a Body

Mass Index (“BMI”) of 27.3), and that she has hyperlipidemia and

prediabetes.    These statements are supported by the sealed

medical records submitted to the Court.         (ECF No. 38, PageID #s

437, 439-40, 442).

     Defendant Pascua-Suyat moves for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).        The basis for her motion

is the COVID-19 pandemic.      Defendant Pascua-Suyat contends that

her age and medical conditions make her vulnerable to

complications if she contracts COVID-19.

     After considering Pascua-Suyat’s medical conditions, the

time remaining on her sentence, and her history, the Court

concludes that she has not demonstrated that extraordinary and

compelling circumstances warrant a reduction in her sentence.


                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of


                                     2
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 3 of 14   PageID #: 604



2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).

     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).




                                     3
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 4 of 14   PageID #: 605



II.   SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.   Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).             18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that the Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.   Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

                                     4
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 5 of 14   PageID #: 606



           (1)(A)      Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.


     If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

     (1)   extraordinary and compelling reasons warrant a sentence
           reduction;

     (2)   he is not a danger to the safety of others or the
           community; and,

     (3)   any requested reduction is consistent with the policy
           statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.
30, 2020).


     C.    Extraordinary And Compelling Reasons


     The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”     The Court agrees with the district courts

                                     5
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 6 of 14   PageID #: 607



in the Ninth Circuit that have concluded that Section 1B1.13 and

its definition of “extraordinary and compelling reasons” applies

to motions for compassionate release even though the sentencing

guideline was not separately amended following the passage of the

First Step Act.    See Riley v. United States, 2020 WL 1819838, *8

(W.D. Wash. Apr. 10, 2020) (collecting cases); United States v.

Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4, 2019).

     Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

     (A)   Medical Condition of the Defendant.–

           (i)    The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

           (ii) The defendant is—

                  (I)        suffering from a serious physical or
                             medical condition,

                  (II)       suffering from a serious functional or
                             cognitive impairment, or

                  (III)      experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.


                                     6
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 7 of 14   PageID #: 608



     (B)   Age of the Defendant.–The defendant (i) is at least 65
           years old; (ii) is experiencing a serious deterioration
           in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75
           percent of his or her term of imprisonment, whichever
           is less.

     (C)   Family Circumstances.–
           (i) The death or incapacitation of the caregiver of
                the defendant’s minor child or minor children.

           (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or
                registered partner.

     (D)   Other Reasons.—As determined by the Director of the
           Bureau of Prisons, there exists in the defendant’s case
           an extraordinary and compelling reason other than, or
           in combination with, the reasons described in
           subdivisions (A) through (C).

     U.S.S.G. § 1B1.13 cmt. n.1.

     The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker, 976 F.3d 228, 237, 2020 WL 5739712, *7

(2d Cir. Sept. 25, 2020); United States v. Hernandez, 2020 WL

3453839, at *4 (D. Haw. June 24, 2020).


                           PROCEDURAL HISTORY


     On April 19, 2019, an Information was filed charging

Defendant Thelma Pascua-Suyat with one count of wire fraud in

violation of 18 U.S.C. § 1343.       (Information, ECF No. 1).

     The Information charged that from a date unknown but by at


                                     7
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 8 of 14   PageID #: 609



least December 2008 and continuing to in or about January 2016,

Defendant Pascua-Suyat exploited her position as the trusted

bookkeeper of Ki-Hana Nursery to gain access to the funds,

accounts, credit instruments, computers and Quickbooks accounting

software of Ki-Hana Nursery in order to pay her and her husband’s

personal credit card bills and to make payments on her personal

mortgage.    (Id. at PageID #s 3-4).      Over the course of her scheme

to defraud, the Defendant fraudulently converted the sum of

approximately $1,313,631.75 from Ki-Hana Nursery.          (Id. at PageID

# 5).

       On May 15, 2019, Defendant pled guilty, pursuant to a plea

agreement, to the one count of the Indictment.          (ECF Nos. 5-13).

       On September 30, 2019, the Court sentenced her to 43 months

in prison, 3 years of supervised release, and restitution of

$1,167,895.47.    (ECF No. 28).

       On November 5, 2020, Defendant filed a Motion for

Compassionate Release.      (ECF No. 35).

       On November 16, 2020, the Government filed its Opposition.

(ECF No. 40).

       On November 23, 2020, Defendant filed her Reply.         (ECF No.

41).

       On November 30, 2020, the case was reassigned to United

States District Judge Helen Gillmor.

       On December 21, 2020, Defendant filed a Motion for Leave to


                                     8
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 9 of 14    PageID #: 610



Supplement the Record.      (ECF No. 46).

     On December 22, 2020, the Court granted Defendant’s Motion

for Leave to Supplement the Record.         (ECF No. 47).

     On January 5, 2021, the Government filed its Notice of Non-

Response to Defendant’s Supplement.         (ECF No. 49).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                 ANALYSIS


     Defendant Pascua-Suyat contends that extraordinary and

compelling circumstances justify her early release.             She relies

on the risks she faces if she contracts COVID-19.           Defendant is

65 years old.

     Defendant bears the burden to demonstrate that extraordinary

and compelling reasons exist that warrant immediate release from

incarceration.    United States v. Greenhut, 2020 WL 509385, *1

(C.D. Cal. Jan. 31, 2020).

     A defendant’s general concerns about potential exposure to

COVID-19 while incarcerated do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

Mar. 25, 2020); United States v. Carver,           F.Supp.3d        , 2020

WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

     The Centers for Disease Control (“CDC”) has identified


                                     9
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 10 of 14   PageID #: 611



certain categories of individuals that are at a higher risk for

severe illness due to COVID-19.        The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney disease

requiring dialysis, liver disease, diabetes, or individuals who

are immunocompromised.      See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


I.    Medical Condition


      According to the CDC, a person’s risk of a severe illness

(one that may require hospitalization, intensive care, or a

ventalator) from COVID-19 increases with age.          The CDC website

explains that “people in their 50s are at higher risk for severe

illness than people in their 40s.         Similarly, people in their 60s

or 70s are, in general, at higher risk for severe illness than

people in their 50s.      The greatest risk for severe illness from

COVID-19 is among those aged 85 or older.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

older-adults.html (last visited January 13, 2021).           Defendant

Pascua-Suyat is 65.

      The CDC currently lists the following conditions for people

of any age as creating an increased risk of a severe illness from

COVID-19:




                                     10
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 11 of 14   PageID #: 612



      *Cancer

      *Chronic kidney disease

      *COPD (chronic obstructive pulmonary disease)

      *Down Syndrome

      *Heart conditions, such as heart failure, coronary artery
      disease, or cardiomyopathies

      *Immunocompromised state (weakened immune system) from solid
      organ transplant

      *Obesity (body mass index [BMI] of 30 kg/m2 or higher but <
      40 kg/m2)

      *Severe Obesity (BMI $ 40 kg/m2)

      *Pregnancy

      *Sickle cell disease

      *Smoking

      *Type 2 diabetes mellitus

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html?CDC AA refVal=https%3A%2F%2Fw

ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

roups-at-higher-risk.html (last visited January 13, 2021).

      The CDC also lists the following as possibly increasing the

risk of a severe illness from COVID-19:

      *Asthma (moderate-to-severe)

      *Cerebrovascular disease (affects blood vessels and blood
      supply to the brain)

      *Cystic fibrosis

      *Hypertension or high blood pressure


                                     11
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 12 of 14   PageID #: 613



       *Immunocompromised state (weakened immune system) from blood
       or bone marrow transplant, immune deficiencies, HIV, use of
       corticosteroids, or use of other immune weakening medicines

       *Neurologic conditions, such as dementia

       *Liver disease

       *Overweight (BMI > 25 kg/m2, but < 30 kg/m2)

       *Pulmonary fibrosis (having damaged or scarred lung tissues)

       *Thalassemia (a type of blood disorder)

       *Type 1 diabetes mellitus

Id.
---
       Under the CDC’s guidance, Defendant Pascua-Suyat being

overweight (5 feet tall and 139.6 pounds, giving her a BMI of

27.3) possibly increases her risk of a severe illness if she

contracts COVID-19.      Pascua-Suyat also argues that her

hyperlipidemia and prediabetes may increase her risk of a severe

illness if she contracts COVID-19.        (ECF No. 35-1, PageID #s 284-

85).

       While Defendant Pascua-Suyat has legitimate concerns about

contracting COVID-19, her age and medical conditions, standing

alone, are not an exceptional and compelling reason that warrants

a reduction in sentence.      Similarly, she fails to demonstrate

that her ability to provide self-care has been sufficiently

diminished to justify her release.




                                     12
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 13 of 14   PageID #: 614



II.   Section 3553(a) Factors Do Not Support Compassionate Release


      The amount of time remaining on Defendant Pascua-Suyat’s

sentence is an important consideration in evaluating

compassionate release.      Defendant Pascua-Suyat has only been in

custody since November 12, 2019.          (ECF No. 23).   Even if credit

for good behavior is taken into account, she still has about two

years left to serve as she has a projected release date of

November 29, 2022.     (ECF No. 35-2, PageID # 296;

https://www.bop.gov/inmateloc/ (input Register Number 06314-0122)

(last visited January 13, 2021)).

      At the time of Defendant’s sentencing, the Court determined

that a 43-month sentence appropriately reflected the seriousness

of her offense, promoted respect for the law, and punished her

for her wire fraud of more than a million dollars.           Her acts had

devastating effects on the owners of the company she defrauded.

Defendant’s theft of funds from her employer persisted over the

course of seven years.      The Court finds that releasing Defendant

Pascua-Suyat now, even to home confinement, would not adequately

reflect the seriousness of her offense, promote respect for the

law, punish her for her crime, or provide deterrence to others.

      The Court is troubled by statements in Defendant’s release

plan.   Defendant Pascua-Suyat simply says that, if released, she

plans to live with her ex-husband on Maui.          (ECF No. 35-4. PageID

# 300).   Concerns were expressed in the Presentence Report,

                                     13
Case 1:19-cr-00056-HG Document 51 Filed 01/13/21 Page 14 of 14   PageID #: 615



however, that Pascua-Suyat divorced her husband to shield him

from liability for her actions.        (ECF No. 27, PageID # 194).

Pascua-Suyat still lists her ex-husband as her “SIGNIFICANT

OTHER” on BOP records.      (ECF No. 35-11, PageID # 426).        The

release plan raises a concern that Defendant Pascua-Suyat

proposes she live with a person who may be in concert with her in

an attempt to shield money from her victims.

      Under § 3582(c)(1)(A), only extraordinary and compelling

reasons can justify a reduction in an inmate’s sentence.             Having

balanced the seriousness of Defendant Pascua-Suyat’s crime, the

amount of time remaining on her sentence, her conduct while

incarcerated, her criminal history, and the totality of the

medical information she has submitted, the Court determines that

the Defendant has not established extraordinary and compelling

reasons such that a reduction in her sentence is warranted.


                                CONCLUSION


      Defendant Pascua-Suyat’s Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, January 13, 2021.




United States v. Pascua-Suyat, Cr. No. 19-00056 HG-01; ORDER
DENYING DEFENDANT THELMA PASCUA-SUYAT'S MOTION FOR COMPASSIONATE
RELEASE (ECF No. 35)            14
